Citation Nr: 0307414	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-11 166	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for joint pain, to include 
as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In September 1999 and December 2000 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  Joint pain of the shoulders, elbows, wrists and hands has 
been variously diagnosed as arthralgia and polyarthralgia.

2.  Arthralgia and polyarthralgia were not demonstrated in-
service, and there is no competent evidence relating these 
disorders to service.

3.  Objective indications of chronic disability due to joint 
pain of the shoulders, elbows, wrists and hands is not shown.


CONCLUSION OF LAW

Joint pain, including due to an undiagnosed illness, was not 
incurred in or aggravated by the veteran's active military 
service; nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303, 
3.306, 3.317, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in April 2001 that VA would obtain all relevant 
evidence in the custody of VA and Federal agencies.  The 
veteran was advised that he could send additional evidence 
regarding treatment for his claimed disability.  In other 
words, this letter specifically outlined what VA would do, 
and what the veteran needed to do.  The appellant has not 
responded to the letter.  The duty to notify the appellant of 
the necessary evidence and of his responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's available 
service department medical records are of record.  His VA 
treatment records have been associated with the claims files.  
The claimant has provided authorizations, and his private 
medical records, as well as Social Security Administration 
records were obtained to the extent possible.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and several were accorded him.  
He failed to report to the two most recently scheduled 
examinations.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's March 1991 Southwest Asia 
Demobilization/Redeployment medical evaluation shows that he 
reported having no relevant disease or injuries while 
deployed in that theater.  A March 1991 medical history 
report also shows that the veteran reported neither joint 
deformity, nor painful or "trick" shoulder or elbow.  

In a June 1995 medical history report, the veteran denied any 
joint deformity or painful or "trick" shoulder or elbow.  
The accompanying separation examination report shows that 
clinical evaluation of both the upper and lower extremities 
was normal.  

January 1996 treatment records from Hardin Hospital indicate 
that the veteran was in a car accident.  In addition to 
complaints of headaches and back pain (for which service 
connection is currently in effect), he complained of right 
wrist pain.  

An April 1996 VA general medical examination report noted 
complaints of left knee pain since the early 1990's.  
Physical examination resulted in a diagnosis of left knee 
pain.

A July 1997 VA Persian Gulf Registry examination records 
relevant complaints of joint pain when moving the hands, 
wrists, elbows and shoulders.  Examination revealed full 
range of motion and full muscle strength in the upper 
extremities.  The diagnosis was joint pain, polyarthralgia.  
The examiner opined that there was no functional impairment 
on a daily basis.

The veteran submitted his initial claim for joint pain in 
September 1997, claiming it was related to his service in the 
Gulf War.  In November 1997, he further described his joint 
pain as being located in his elbows, wrists and hands.

During a December 1997 VA general medical examination, the 
veteran complained of constant aching pain in his hands and 
that his right wrist hurt and was sometimes weak.  He 
reported that his right hand had been crushed in 1979.  His 
claims file was reviewed.  The examiner stated that there was 
no known etiology for the veteran's complaints, other than 
his prior crush injury.  The diagnosis was arthralgia.  The 
examiner opined that there was insufficient clinical evidence 
at the present time to warrant a diagnosis of an acute or 
chronic disorder or residuals thereof.  

The veteran was afforded a VA electromyography (EMG) study of 
his right hand in January 1998.  The impression was early 
sensorimotor peripheral polyneuropathy.  There was no 
evidence of carpal tunnel syndrome.

During a March 2000 VA orthopedic examination, the veteran 
noted the onset of aching pain in his elbows and hands in 
1991.  Examination of the upper extremities revealed no 
muscle wasting and no swelling around the elbows, wrists or 
finger joints.  The examiner noted that the veteran had vague 
bilateral elbow, wrist and hand aching with some periodic 
numbness in his hands.  The examiner was not able to make a 
specific diagnosis and opined that there was no evidence of 
any disability.  

An August 2000 rating decision denied service connection for 
polyneuropathy.

In December 2000, the Board remanded the claim to obtain 
previous VA examination reports, and failing that, to provide 
the veteran with orthopedic, neurology and rheumatology 
examinations.  The remand notified the veteran of the 
consequences should he fail to report to any scheduled 
examinations without good cause.  The evidence of record 
shows that the veteran failed to report to an orthopedic 
examination scheduled in early May 2002 and that he cancelled 
a neurology examination later that month.  The December 2002 
supplemental statement of the case noted that the veteran did 
not report to his examinations.  The veteran has not provided 
good cause for his failure to report to his examinations and 
has not requested he be rescheduled for such.

Analysis

The veteran alleges that he has joint pain in his bilateral 
shoulders, elbows, wrists and hands as a result of his 
service in the Persian Gulf.  He believes that he might be 
eligible to service connection for his joint pain under the 
provisions of 38 C.F.R. § 3.317.  

The Board finds that the veteran was advised that an 
examination was requested in April 2002.  The Board further 
finds that the December 2000 remand advised him of the 
consequences should he fail to report to the examination 
without good cause.  Although the VAMC letter to the veteran 
advising him of the date of the examination is not of record, 
the evidence shows that he failed to report for a VA 
examination scheduled in May 2002 and was later advised of 
this failure in the December 2002 Supplemental Statement of 
the Case.  The veteran did not respond.  Accordingly, the 
Board finds that the RO has complied with the December 2000 
remand and that another remand is not warranted.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  As the veteran failed to 
report for a VA examination scheduled in conjunction with an 
original compensation claim, his claim must be rated based on 
the evidence of record.  Id.  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

The claims files indicate that the RO has not specifically 
documented their consideration of this change in the law.  
Because, however, of the clear lack of entitlement to service 
connection under either criteria (as detailed below), the 
veteran is not prejudiced by the Board's initial 
consideration of the revised statute.  Therefore, there is no 
due process bar for the Board to proceed with the appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board acknowledges that several examiners have not 
provided diagnoses for the veteran's complaints.  While his 
complaints have not been diagnosed, neither have they been 
attributed to an undiagnosed illness or to a medically 
unexplained chronic multi-symptom illness.  The objective 
evidence reveals that the veteran first complained of 
symptoms in 1997, and although he has continued to complain 
of such symptoms there is no objective medical evidence or 
independently verifiable non-medical evidence of his joint 
pain.  Without objective evidence of chronic disability 
service connection is not in order.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that his complaints have been identified as 
either arthralgia or polyarthralgia, the Board notes that the 
provisions of 38 C.F.R. § 3.317 do not apply to diagnosed 
disorders.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the claimant 
had a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is, however, also against 
the veteran's claim for service connection for joint pain in 
his upper extremities on a direct basis.  Although the July 
1997 examiner diagnosed polyarthralgia, and the December 1997 
examiner diagnosed arthralgia, the July examiner found no 
functional impairment and the December examiner found 
insufficient clinical evidence to determine whether the 
condition was acute or chronic.  Furthermore, there is no 
evidence in his service medical records of any complaints, 
findings, treatment or diagnosis that could even remotely be 
associated with upper extremity polyarthralgia or arthralgia.  
Moreover, there is no competent medical evidence of record 
that the veteran currently has arthralgia or polyarthralgia.  
In this regard, the Board acknowledges the 1997 examination 
reports, but finds more probative the March 2000 VA 
examination report indicating that there was no evidence of 
any disability.  This report was based on examination and a 
thorough review of the claims files and consideration of all 
prior studies.  Although the veteran asserts he currently has 
joint pain as a result of his Persian Gulf War service, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Service connection is not in order in the absence of any 
residuals or evidence of a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Finally, 
even assuming that the appellant currently suffers from 
arthralgia or polyarthralgia, there is no competent evidence 
linking either disorder to service.  Accordingly, the claim 
of entitlement to service connection for joint pain on a 
direct basis must be denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for joint pain is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

